Citation Nr: 0904953	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back disorder

3.  Entitlement to service connection for bilateral hearing 
loss

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a bilateral elbow 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978 and from September 1986 to February 1993.
 
This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a decision dated April 2004, the RO denied the 
Veteran's claim for entitlement to service connection for a 
low back disorder.

2.  The Veteran did not appeal that decision and it became 
final one year later.  

3.  Evidence received since the RO's April 2004 decision is 
relevant and probative to the issue on appeal.

4.  Bilateral hearing loss, tinnitus, depression and low back 
and bilateral elbow disorders are not currently shown.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's April 2004 decision 
denying service connection for a low back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  A low back disorder was not incurred in or aggravated by 
service; a low back disorder is not currently shown.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service; bilateral hearing loss is not currently shown.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).

4.  Tinnitus was not incurred in or aggravated by service; 
tinnitus is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  Depression was not incurred in or aggravated by service; 
depression is not currently shown.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

6.  A bilateral elbow disorder was not incurred in or 
aggravated by service; a bilateral elbow disorder is not 
currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a low back disorder.  The RO denied this claim in April 2004 
on the basis that he failed to show a diagnosed disability 
either currently or during active duty.  He did not appeal 
the RO's decision and one year later the decision became 
final. 

The evidence of record at the time of the April 2004 decision 
included the Veteran's service treatment records from January 
to May 1988 (which the RO acknowledged were incomplete) and 
outpatient VA treatment notes from November 2003 to January 
2004.  

Since the time of the April 2004 decision, service treatment 
records have been associated with the claims file.  These 
records indicate that the veteran complained of low back pain 
radiating down his left leg in October 1988.  This initial 
complaint of pain persisted through November 1988.  
Additionally, he again complained of radiating low back pain 
in November 1990, as well as July and November 1991.  

Although the physical evaluations generally diagnosed the 
Veteran with a muscle sprain, some evaluating physicians also 
considered the possibility of a herniated disc or possible 
degenerative disease.  Finally, he noted a history of low 
back pain in service during his separation physical in 
January 1993.  

Given that his claim for a low back disorder was denied in 
April 2004 partially on the basis that there was no 
indication of a low back disorder while in service, the Board 
concludes that the evidence outlined above is both new and 
material to this claim.  Consequently, in this case, the 
Board finds that the current evidence is new and material to 
the claim under 38 C.F.R. § 3.156(a).  Thus, the Veteran's 
application to reopen the claim is granted.   



Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Factual Background

Depression.  With respect to the Veteran's claim for 
depression, his service treatment records indicate that, in 
February 1987, he was admitted to a psychiatry unit with 
complaints of depression, episodes of crying and suicidal 
ideation following his readjustment into military life.  He 
was diagnosed with major depression with "possible 
underlying passive depressive traits."  

An Air Force psychiatric report from March 1987 related 
similar observed symptomatology such as suicidal ideation and 
difficulty sleeping.  There, he was diagnosed with major 
depression, single episode (currently improved upon with 
medication) and mixed personality disorder.  The report 
recommended separation.  
 
Subsequent psychiatric notes in April 1987 observed "no 
evidence of disabling depressive symptoms," but instead 
concluded that the Veteran had a personality disorder.  
Similar to the report from the previous month, the evaluating 
psychiatrist did not believe separation was possible since 
the Veteran was not a disciplinary problem or actively 
suicidal.  

Based on these recommendations, a Medical Board issued a 
report in April 1987 diagnosing the Veteran with "adjustment 
disorder," with major depression (now resolved) as a 
secondary diagnosis.  The Medical Board subsequently placed 
him on six months of limited duty.  Follow-up evaluations in 
June 1987 indicated a diagnosis of multiple personality 
disorder and a physical examination that month noted 
"adjustment disorder with mixed emotional features," but 
not depression.  

Ultimately, by September 1987, the Veteran had apparently 
recovered from his depressive episode, as he was observed to 
have "pulled himself together," and had a renewed interest 
in completing his enlistment.  In October 1987, he was 
returned to full duty.  He remained on active duty for nearly 
six more years without complaints.

At the time of discharge, he self reported nervous trouble 
and depression or excessive worry.  The military examiner 
noted treatment from March to November 1987 with a notation 
of "ex wife."  The psychiatric evaluation was normal. 

Low Back Disorder.  The Veteran's service treatment records 
indicate that he was involved in a motor vehicle accident in 
March 1976 which led to an X-ray of his lumbar spine, but no 
results of the examination were noted.  Additionally, no 
disorders were noted at his first separation physical in 
March 1978.

The first indication of a low back disorder was noted in 
October 1988, when the Veteran complained at a sick call of 
low back pain radiating down his left leg.  However, he was 
able to walk normally, exhibited no neurological symptoms and 
was diagnosed with a muscle spasm.  This pain persisted "off 
and on" into November 1988.  The next complaint was in 
August 1990, when he reported a two week history of back 
pain.  As before, he was diagnosed with a back strain and was 
placed on light duty.  
 
The Veteran complained of back pain and radiating pain in 
November 1990, where a herniated disc was contemplated, July 
1991, and again in November 1991.  There, he complained of 
radiating pain, and was diagnosed again with a muscle strain.  
Most notably, although the Veteran noted a history of back 
pain while in service at his separation physical in January 
1993, the clinical evaluation of his low back was normal at 
the time of discharge.  

Bilateral Hearing.  For VA purposes, impaired hearing as a 
disability for VA purposes is defined as hearing thresholds 
for any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz at 40 decibels or more, the thresholds for at least 
three of these frequencies are 26 decibels, or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

An audiology evaluation in June 1987 showed thresholds no 
higher than 25 in any frequency.  In March and May 1988, 
there thresholds were no higher than 15 in any of the 
relevant frequencies.  It is not clear whether he underwent 
an audiogram at the time of discharge in January 1993.  The 
250 Hz and 800 Hz levels are checked but there is no specific 
thresholds indicated.  Nonetheless, the clinical evaluation 
of his ears was normal.  Moreover, he self-reported no 
hearing loss.

Tinnitus.  Service treatment records do not show complaints 
of, treatment for, or a diagnosis related to tinnitus.  
Tinnitus was not noted at the time of discharge and he denied 
any ear trouble.

Bilateral Elbow Disorder.  Service treatment records do not 
show complaints of, treatment for, or a diagnosis related to 
a bilateral disorder.  While the Veteran reported a history 
of elbow pain at the time of his discharge, the clinical 
evaluation of his upper extremities was normal.  

Analysis

In the case of all the appealed claims, there is no current 
diagnosis for any of these disorders.  The Board notes that, 
for entitlement to compensation, the evidence must show the 
existence of a disability.  In the absence of an identified 
disease or injury, service connection may not be granted.  
Brammer, 3 Vet. App. at 225.

Specifically, the Veteran's post service treatment records 
indicate that he reported "episodic pain in his back" in 
January 2004 and again in May 2004.  However, there was no 
diagnosis of back pathology.  In April 2005, a diagnosis of 
chronic tendonitis was reported, but it was not clear the 
anatomical area.  The only reference in the note was to his 
knee.  

Additionally, in March 2006, he complained of pain in his 
elbows, but no diagnosis was made.  Also in March 2006, it 
was noted that his depression screen was positive.  He was 
"counseled regarding his symptoms" but did not want 
medication.  No diagnosis was made.  Furthermore, the Board 
notes that he underwent a VA examination in March 2006 for 
his service-connected knee disorder and he failed to mention 
any of the claimed disorders.

At this time, there is no competent evidence that the Veteran 
has been diagnosed with any of the disorders he now claims.  
At best, there are complaints of symptomatology without 
underlying pathology.  Symptoms alone cannot be compensable 
without an in-service disease or injury to which the pain can 
be connected by competent evidence.  See Sanchez-Benitez v. 
West, 25 F.3d 1356 (Fed. Cir. 2001).  As a consequence, the 
appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

To the extent that the low back claim was reopened, the 
Veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law have not been completely satisfied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (adequate notice under the 
VCAA with respect to new and material evidence claims should 
describe what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial).

Even so, a notice letter provided to the Veteran in March 
2006 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

With respect to the service connection claims, the VCAA duty 
to notify was satisfied by way of letters sent to the Veteran 
in March and April 2006 that fully addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's service treatment records, as well as post-service 
VA outpatient treatment records. 

Moreover, given the absence of a current diagnosis for any of 
the claimed disorders, a remand for a VA examination would 
unduly delay resolution.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that have not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.

Service connection for a low back disorder is denied. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for depression is denied.

Service connection for a bilateral elbow disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


